Title: From James Madison to James Monroe, 10 October 1803
From: Madison, James
To: Monroe, James



private Dear Sir Washington Ocr. 10. 1803
Finding that [sic] Mr. Purveyance within reach of a few lines, I add these to what he is already charged with, to observe that Yrujo has written another remonstrance agst. our acquisition of Louisiana, alledging as a further objection that France by not obtaining the stipulated acknowledgmts. of the King of Etruria from the courts of Petersburg & London had a defective title herself to the Cession. Nothing can be more absurd than these cavils on the part of Spain, unless it should be her using in support of them force agst. our taking possession. This she will scarcely attempt, if not backed by France wch. we hope is impossible. I am writing on this subject to Livingston & Pinkney [sic]. I have already done so to Yrujo giving him to understand, that we shall not withold any means that may be rendered necessary to secure our object. Pichon is perfectly well disposed, is offended with the Spanish Minister, & if left under the orders he now has will cooperate zealously, with an honest view to the honor & obligations of his own country. On our part I trust every thing that the crisis demands will be done, and that we shall speedily be in possession of the valuable object which the Treaty with France has gained for us. Baring is here, but havg not yet called on me I have had no opportunity of paying him civilities or obtaining explanations from him. I wait anxiously for your next. Your last was of Aug. 15. I hope you have been favorably recd. and will bring the British govt. more & more to understand their own interests as well as our rights. Insist on instructions to all their naval officers, to abstain from empressmts. & to respect our jurisdictional rights. Incidents are daily occurring which otherwise may overcome the conciliating policy of the President Executive, & provoke the public temper into an irresistible impetus on the public Councils. Mr. K. says that if he cd. have remained a little longer, the British govt might possibly have been brought into a contract guarding agst. this evil; but that the business is to be effected at that Court by the U. S. not so well by formal notes & official discussions as by the frankness & familiarity of explanatory & expostulary observations in private discourse. I give you this in confidence, as a hint that may be useful. Mr. Purveyance had seized your wishes before I returned hither, & I did not know till this moment that he had not sailed. I write in great haste to secure the present mail, which is the only one that promises a conveyance by him. He will give you much public & all private information. Yrs. affcy.
James Madison
 

   
   RC (DLC). Docketed by Monroe: “private / respecting the opposition of Spn. to our taking possesn.”



   
   Yrujo to JM, 27 Sept. 1803.



   
   JM to Yrujo, 4 Oct. 1803.



   
   Rufus King.


